 

———FILED w-osamnann RECEIVED
.ENTERED ——— SERVED ON
AO 470 (Rev. 01/09) Order Scheduling a Detention Hearing COUNSEL/PARTIES OF RECORD

 

 

UNITED STATES DISTRICT CouRTu! 18 208

 

 

 

 

 

 

 

 

for the
a CLERK US DISTRICT COURT
District of Nevada DISTRICT OF NEVADA
BY: , DEPUTY
United States of America ) , -
Vv. ) Case No, 2;19-cr-266-GMN-BNW
)
MARTIN MARTINEZ MADRID )
, Defendant ) "

ORDER SCHEDULING A DETENTION HEARING

A detention hearing in this case is scheduled as follows:

 

 

 

 

_ Lloyd D. George United States Courthouse .
Place: 333 Las Vegas Blvd., South . Courtroom No.: 3B
Las Vegas, NV 89101
Elayna J. Youchah , U.S. Magistrate Judge Date and Time: October 30, 2019 at 9:30am

 

IT IS ORDERED: Pending the hearing, the defendant is to be detained in the custody of the United States

marshal or any other authorized officer. The custodian must bring the defendant to the hearing at the time, date, and
place set forth above.

Af Dauypior \\Yousdol
Date: October 18, 2019

 

 

by ige's sighuiye \\

ELAYNA J. YOUCHAH, U.S. Magistrate Judge

Printed name and title
